Citation Nr: 0607259	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  01-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claim.

The veteran provided testimony at a hearing held before 
personnel at the RO in September 2001, a transcript of which 
is of record.

This case was previously before the Board in December 2003, 
at which time it was remanded for additional development to 
include a medical examination.  As a preliminary matter, the 
Board finds that the remand directives have been 
substantially complied with, and, as such, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

The evidence on file includes medical records which have been 
translated from Spanish.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran does not currently have PTSD.


CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, VA did provide the veteran 
with letters which meet the notification requirements of the 
VCAA, including letters dated in July 2001 and January 2004, 
which, taken together, note the enactment of the VCAA, 
addressed the requirements for a grant of service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the holding in Quartuccio, supra.  

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the July 2001 
Statement of the Case (SOC), as well as Supplemental SOCs 
(SSOCs) in September 2002 and October 2005, which provided 
him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the September 2002 SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Moreover, the veteran has not asserted that he has received 
inadequate notice in this case.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005) (error regarding the timing of 
notice does not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it.).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  As noted in the Introduction 
to this decision, the veteran also was afforded the 
opportunity to provide additional testimony at the hearing 
before the RO in September 2001.  Further, he has been 
accorded VA examinations which evaluated his claim.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with the SOC and 
SSOCs which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), it was held that 
the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Here, the veteran's service medical records contain no 
findings indicative of psychiatric problems while on active 
duty.  In fact, his psychiatric condition was clinically 
evaluated as normal on his September 1970 separation 
examination.  Further, on the concurrent Report of Medical 
History, he checked the boxes to indicate he had not 
experienced frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, nor nervous 
trouble of any sort.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board decision in a case involving 
an injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition).

The veteran contends that he has PTSD due to his experiences 
while on active duty in the Republic of Vietnam.  For 
example, he has contended that he saw and had to pick up dead 
bodies, and body parts, during this period.  In addition, he 
heard from other soldiers about those that had been killed or 
wounded.  He also reported that his company was subject to 
frequent rocket and mortar attacks.

The record reflects that the veteran first reported 
psychiatric problems due to his experiences in Vietnam at an 
April 1974 VA examination.  However, he was diagnosed with 
anxiety reaction with depression, not PTSD.  It is noted that 
service connection has been denied for an acquired 
psychiatric disorder ("nervous condition") other than PTSD, 
and that the Board's present decision will only address the 
PTSD claim.

Subsequent records continue to reflect treatment for 
psychiatric problems.  In pertinent part, the record includes 
a diagnosis of rule out PTSD, while a private June 2000 
evaluation includes a diagnosis of PTSD.

Despite this finding of PTSD, when the veteran was accorded 
VA psychiatric examinations to evaluate his claim, examiners 
all concluded based upon both examination and review of the 
claims folder that he did not have PTSD.  For example, a 
February 2001 VA psychiatric examination diagnosed anxiety 
disorder, not otherwise specified (NOS), and antisocial 
personality traits.  Moreover, the examiner stated that based 
on the veteran's records, military documents, and evaluations 
they consider he did not fulfill the diagnostic criteria for 
PTSD.  A subsequent January 2002 VA psychiatric examination, 
conducted by a different examiner, diagnosed dysthymia with 
marked somatization features, as well as strong borderline 
and antisocial personality features.  Further, the examiner 
commented, in part, that the situations mentioned by the 
veteran were nonspecific and related to the general situation 
of being in a combat environment.  Therefore, the veteran did 
not fulfill the diagnostic criteria for PTSD.  In addition, 
the examiner stated that there were no actual stressors or 
events the veteran described specifically in any way except 
for being under enemy attack and hearing about soldiers who 
had been killed or wounded.

In September 2005, the veteran underwent a new VA psychiatric 
examination in accord with the Board's remand directives.  
Diagnoses following examination and review of the claims file 
were depressive disorder, NOS, anxiety disorder NOS, by 
history and record.  Moreover, the examiner stated that after 
evaluation of the symptomatology expressed and presented and 
review of the claims folder, it was his opinion that the 
presentation the veteran had during the interview was not 
compatible with an axis I diagnosis of PTSD.  The examiner 
also stated that there was evidence of exaggeration of 
symptoms compared to previous presentations; there had been 
no history of suicidal behavior, psychotic disorder, or a 
psychiatric hospitalization for the veteran; and his follow-
up had been erratic and his present medication was only an 
anxiolytic.  Thus, it was the examiner's opinion that most 
likely there had been an exaggeration of symptoms during the 
veteran's presentation since he referred positive 
symptomatology to almost every question that was asked, but 
this was not confirming to DSM-IV.  Further, the examiner 
concluded, based on the examination and review of the claims 
file, that there was not enough evidence to sustain the 
diagnosis of PTSD related to a stressor during the veteran's 
active duty at the military.  In addition, the veteran's 
exaggeration of symptoms, including information about events 
that he did not actually experience in Vietnam (as per 
evidence of records), was an important element to be 
considered, due to secondary gains related to benefits 
claimed.

In summary, all VA clinicians who have examined the veteran 
and reviewed his claims folder have come to the conclusion 
that he does not currently have PTSD.  Consequently, the 
Board must conclude that the preponderance of the competent 
medical evidence is against the finding that the veteran 
currently has PTSD.  See 38 U.S.C.A. § 1110, 1131; see also 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Therefore, the preponderance of the evidence is against a 
grant of service connection for such a disability.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

As an additional matter, the Board notes that even if it were 
to determine the veteran currently has PTSD, his claim would 
still be denied due to the lack of a verified stressor.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

Initially, the Board notes that the veteran has intimated 
that his stressors were due to combat-like situations during 
his service in Vietnam, and that 38 U.S.C.A. 
§ 1154(b) provides that in the case of any veteran who 
engaged in combat with the enemy in active military service 
during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, even though the 
record confirms the veteran served on active duty in the 
Republic of Vietnam, it does not appear that engaged in 
combat with the enemy during such service.  He has no medals 
or citations which denote combat service, and his primary 
military occupational specialty of "Stk Cont & Acct Spec." is 
inconsistent with combat.  Further, VA's Office of General 
Counsel has held that in making determinations as to whether 
one engage in combat during active service, it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  See VAOPGCPREC 12-99 
(October 18, 1999).  

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  The Board finds based upon a 
thorough review of the record, to include the service 
personnel records, that there is no independent evidence to 
verify the veteran's account of any of the alleged in-service 
stressors.  As there is no corroborating evidence, service 
connection is not warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


